OVERTON, Justice.
We have for review Butler v. State, 599 So.2d 1295 (Fla.1992), in which the district court considered the same question we recently answered in State v. Johnson, 616 So.2d 1 (Fla.1993).1 In accordance with our decision in Johnson, we quash the decision of the district court in the instant case and remand this cause for resentencing.
It is so ordered.
BARKETT, C.J., and McDONALD, SHAW, GRIMES, KOGAN and HARDING, JJ., concur.

. We have jurisdiction. Art. V, § 3(b)(3) — (4), Fla. Const.